Explanations of vote
Although I understand the need for Europol to carry out internal changes with regard to salaries and subsidies, Parliament has, since 1998, consistently rejected all initiatives put to it when consulted on detailed issues relating to Europol.
Such consultation could not be considered relevant while Europol remained intergovernmental in scope, with neither democratic nor legal control.
I welcome the fact that Parliament's repeated requests have finally been answered: in December 2006, the Commission stated its intention to give Europol a more acceptable legal framework, conferring on it the status of an EU agency, funded by the Community budget, and giving its staff the status of Community employees.
Although the process of transforming Europol has yet to be concluded, I have decided to vote in favour of this Finnish initiative on adapting the basic salaries and allowances of Europol, and this as a message of good faith and of complete support for this process of transformation, which I trust will be completed at the earliest opportunity.
in writing. (SV) The June List believes that increased democratic, legal and budget-related control over Europol is desirable. Because the Europol Convention constitutes intergovernmental cooperation, it is the national parliaments, however, that should exercise this control, and not the European Parliament. We have therefore voted against the report.
Bulgarian and Romanian refiners depend to a great extent on the import of raw cane sugar from third countries.
That being the case, in order to prevent a break in the supply of raw cane sugar to full-time refiners, tariff quotas for imports of raw cane sugar to Bulgaria and Romania from third countries must be opened.
It is in this context that the Commission's proposal, which will have no impact whatsoever on the refineries of other Member States, has appeared.
I agree with the Commission proposal, given the exceptional circumstances involved, and shall be voting in favour of the Graefe zu Baringdorf report.
in writing. (SV) We have voted against this report. The June List is of the view that comprehensive reform of the sugar market within the EU is necessary with a view to liberalising the market without delay and giving sugar-producing countries outside the EU the opportunity to compete on fair terms.
It is absurd, then, to induct new Member States into a system with no future and get them used to that system's rules. Because Romania and Bulgaria have properly operating sugar markets, they should be allowed to keep them and not be inducted into the EU's common organisation of the sugar market. This common organisation should instead be abolished.
I will be voting for this report. As the Member representing the European Parliament on the Council of Ministers' Consultative Committee on Racism and Xenophobia, I strongly supported the establishment of the European Monitoring Centre on Racism and Xenophobia. Since its inception it has done some excellent work. When it was initially established I resisted its remit extending to cover not just the EU but the territory of the Council of Europe as I believed it would dilute the Centre's work and cause it to lose its focus on the rising tide of racism, xenophobia and anti-Semitism inside the Union.
Now we are to make it a fundamental rights agency. I believe this is a similar mistake that will lessen the attention that must be paid to extreme right-wing organisations and parties in the Union, particularly within some of the new Member States. Some who supported the change were merely misguided, but others knew exactly what they were doing!
in writing. (PL) Mr President, I am voting in favour of Edit Herczog's report on discharging the budget of the European Air Safety Agency for 2005.
Mrs Herczog has accurately assessed the problem of the growing number of Community agencies which do not always succeed in meeting the general requirements and whose tasks do not always meet the real needs of the European Union and the expectations of its citizens.
I support the appeal to the Commission to set out general framework requirements for the creation of new Community agencies, for a cost-benefit analysis before any new agency is set up, and for a report every five years analysing the value provided by all agencies in operation.
I am pleased to support the decision by the Agency's Board of Management to adopt standards of internal control based on the standards adopted by the Commission and on ISO 9000.
During this monopolist phase of capitalism, the response to the contradictions of a system that lives off financial speculation has been to put finance first, thus creating an ever greater need to bring more money to the financial sphere. The directive before us forms part of this scenario.
The aim of this proposal is to create an internal market for payment services and it forms part of the financial services action plan aimed at integrating the EU's financial services markets. Once again, this area is characterised by private initiative, in this case from the banking sector, yet the intention is always the same, namely to promote the opening up of national markets to cross-border payment services, to water down the rules on prevention and to authorise operators not subject to the supervision of the banking sector to provide these services, whilst promoting the concentration of the sector at EU level.
Countries that, like Portugal, already have advanced payment operators and services, such as the Multibanco system, will be particularly badly hit, as the issue of the transmission of data to external information services has not been made clear.
We therefore voted against the report.
in writing. - (FR) EU citizens are interested in fast, affordable payment systems and in the creation of an internal market that is effective and functional when it comes to their making transfers and receiving payments.
We can be fully satisfied with the vote in favour of Mr Gauzès' report, because, as far as the European Parliament is concerned, this is a piece of work that has been done well and done in everyone's interests, proving to them that Europe makes their daily lives easier.
We could have obtained this result far quicker, however. We actually finished our work in the Committee on Economic and Monetary Affairs on 12 September.
In spite of the goodwill of the European Parliament, it has taken the Council seven months to finally convince itself that our proposals are the best for protecting consumers, too.
It was also important to guarantee fair competition between the payment institutions that are created or recognised by this directive and the banks that are subject to strict regulations regarding capital. It is important to maintain the good reputation of the payment services sector by keeping any dubious payments agencies in the background.
The payment execution time set by the Council is more rigorous than the one that we are proposing.
(The explanation of vote abbreviated pursuant to Rule 163 of the Rules of Procedure)
I voted for this report as the Directive should ensure that European citizens have their payments processed more quickly by banks, that their cards will be more widely accepted in other countries and that their rights will be better safeguarded in the event of disputes. I believe that this will be an important improvement for European consumers.
Payments are the financial lubricants that allow the real economy to function. Currently each EU citizen is making on average 138 non-cash payments per year and this is likely to grow. I firmly believe that if European citizens and businesses are to reap the full benefits of this internal market, then they have to be able to trust in efficient, cheap and secure payments. It is for this reason that I support the payment services report by Mr Gauzès.
Currently both consumers and retailers have to contend with the fact that goods can be physically moved across the EU in one or two days, yet the payment in relation to these goods can take between three and five days to clear. The slowness of payments is no longer tolerable in an age when we can boast of nanosecond technology.
I firmly believe that European competitiveness will only improve when, in Ireland for example, businesses and consumers can make a payment from Dublin to Madrid as easily as from Dublin to Cork.
Mr President, I have voted in favour, because I believe that the internal market works, and that payment services do too. If the Single European Payments Area initiative is properly implemented, it should lead to increased competition within a larger market, with higher levels of security, better services and attractive prices. We could call this 'the best service at the lowest cost'.
I have one reservation, though. In countries with more advanced payment markets, such as Belgium - but we are not alone - there is the fear that the conversion from existing national payment schemes could lead to extra costs for businesses and consumers. Reference is made in this context to the level of the so-called 'interbank settlement payments'.
In response to a question in writing in relation to this issue, the Commission has assured me that it will monitor the respect for competition rule and will retain the right, if necessary, to take regulatory action. I am relying on the Commission availing itself of the correction mechanisms that are at its disposal, should this prove necessary.
I hope, above all, that the bank sector will be smart enough to make this unnecessary and to lend its all-out cooperation to the further unification of the internal market for financial services.
(LT) When Lithuania entered the European Union it was allotted a starch quota that allowed starch factories to work at only 9.32% of production capacity. Two years ago, in a session of the Council of European Union Agriculture and Fisheries, it was negotiated that the potato starch quota would be reviewed after two business years. The consumption of starch is increasing in Lithuania. At present it is 10 times greater than the permitted manufacturing quota.
Taking into consideration that as of January 2007, according to Commission data, European Union starch production quotas are under-utilised by 5%, an increase of the Lithuanian quota to ten thousand tonnes would not even amount to 0.5% of EU starch production quotas.
Therefore, Lithuania requests that its starch production quota be increased to ten thousand tonnes. This is essential not just for domestic consumption, but to provide a background for the renewal of potato starch production capacity, an increase in its consumption as well as ensuring a certain level of income for producers of starchy potatoes. It is unconscionable to hand out privileges to other countries at the expense of Lithuanian starch production capacity and agricultural producers in general.
in writing. (SV) We are opposed to the common agricultural policy as it stands and object to changes of little fundamental importance within the current system. We demand a total overhaul and review of the whole of the common agricultural policy, so it is difficult to isolate individual areas such as the one we are now to vote on.
In our opinion, the quota system for potato starch should definitely not be extended. Instead, the EU must abolish quota systems of all kinds within the agricultural sphere.
As in May 2005, Parliament's federalist majority continues to advocate extending the quota system. The June List observes that, in this situation, it is just as well that Parliament does not have powers of codecision in relation to the EU's agricultural policy. Otherwise, the EU would end up in the trap of protectionism and of providing heavy subsidies to all the groups within the agricultural industry.
in writing. - (EL) Even though we are clearly opposed to quotas on any agricultural product, why does the EU set so many barriers on the development of production that each Member State could achieve depending on its needs and abilities, but we agree to increase quotas for Lithuania and Poland regarding the production of potatoes? Because once more, we acknowledge a flagrant injustice against the new Member States in the quota status, regarding the production of starch out of potatoes. It is a provocative injustice against new Member States to receive approximately only 10% of quotas, while having approximately 30% of production.
Today's suggestion to increase duration and quotas is a partial remedy for Lithuania and Poland. I will prove my point by saying that even though Poland is the top producer of potatoes in Europe, with its allocation of quotas it is forced to import starch for potatoes due to the restrictions to its production and this naturally puts medium-sized farming enterprises out of business.
There are similar problems in Greece with regard to other products, which force our country to import them, despite favourable climate conditions for the production of agricultural products, thus giving a surge of millions of euro to the commercial agricultural deficit and forcing medium-sized farming enterprises to die out.
- (PL) Mr President, this report raises two fundamental problems faced by the European Union. The first is future enlargement, and the second is the new dimension of cohesion policy following the latest round of accessions. Advancing negotiations with Croatia, and the need for the complete stabilisation of the Western Balkans means that we need to analyse the impact of this enlargement on the entire European Union. What makes such an analysis all the more significant is that while we have had a long period of association, and are currently in negotiations, with Turkey, we should not forget countries such as Ukraine. The report is a good foundation for work on the 2009 budget review. It is good preparation for the future of the Community over the next 50 years of its existence. The accession of 10 countries from Central and Eastern Europe in 2004 and of Bulgaria and Romania in 2007 has increased competition and energised the entire Community, as well as bringing about stability and security and firm democracy. Cohesion policy means solidarity, and it is a tool for integrating less developed countries. That is why this is such an important report.
(DE) Mr President, I voted in favour of the Pieper report, since I am glad that the EU is at last appearing to recognise that Turkish accession would make excessive demands on us in financial, political and social terms. Croatia, on the other hand, has already drawn so close to the EU that its imminent accession can scarcely be in doubt, particularly as it has been established that the financial effects of it would be minimal. Existing disparities not only between Member States, but also between regions, have been accentuated as a consequence of the last wave of enlargement, of globalisation, of an ageing population, and also of migration from third countries to urban centres.
It may well be - as one does indeed read on the EU's homepage - that cities such as London, Hamburg and Brussels are among the most prosperous places to be, but it must not be forgotten that in them, too, the gap has been widened and slums have already come into being. We have already, from the French example, seen where that can lead, so it is past high time that we paid more attention to internal cohesion in order to prevent these social powder kegs from going off.
(SK) European cohesion policy is the driving force behind lasting, sustainable development, especially in the less developed regions. It contributes significantly towards raising the standard of living of the population. The European Parliament, together with the ministers of the Member States, has the final word when the EU budget is approved. In this seven-year programme period, a record 347 billion euro were earmarked for 84 regions in 17 Member States whose GDP is greatly below 75% of the EU average, and 16 regions whose GDP, due to statistical averaging after enlargement, was only marginally above 75% of the EU average. These regions are viewing the Irish boom with enormous hope. Ireland is the cohesion policy's outstanding success. By drawing successfully on the structural funds, it was able to transform itself from the poorest region of Europe into one of the richest and to send aid from the European Solidarity Fund to those most in need.
I expressed support for Markus Pieper's administration because the European Parliament is very concerned that cohesion policy should also achieve successes in Eastern Europe. For cohesion policy to be effective, we must reckon with the consequences of future enlargement, especially in the medium term as regards Turkey and Croatia, which already have official status as accession countries and with which the EU has already begun accession negotiations.
Then there are the seven East Balkan states which are potential candidates for IPA funds. These enlargements alone would require the cohesion policy budget to be increased by EUR 150 billion. If Europe is to become the most competitive economy ...
(DE) Mr President, believing the Pieper report to be a good one, I did actually want to vote in favour of it, but, since both my amendments were rejected, I have ended up voting against. My view is that the accession of Turkey would overstretch the EU's capacity to integrate by means of its cohesion policy, and I am astonished that a majority in this House does not share it.
My second amendment reads as follows: 'believes that it is not possible, for financial and political reasons, to apply the principles of the EU's structural policy to Turkey'. The majority may well have voted against this amendment today, but I am nonetheless convinced that my view will, in the longer term, be proved to be right.
in writing. - (FR) I was anxious to endorse the following amendments.
Amendments 25, 20 and 28, because adequate funding of regional policy is necessary in order to reduce the economic, social and territorial disparities between regions and to carry out future enlargements properly.
Amendments 22 and 39, because I feel that it is unacceptable to talk about 'a special form of EU membership' and 'a graduated approach' to regional policy exclusively for this country and also not to envisage, from this moment on, any outcome to the negotiations under way with Turkey other than membership.
Amendments 14 and 24, because the rapporteur's proposal for an increase in national cofinancing in regions that have received structural funds over several programming periods would put an end to efforts to implement this policy in the most underdeveloped regions of the old Member States.
I am opposed to the overly penny-pinching approach of the rapporteur, who is proposing a maximum period of time during which regions may receive structural funding. As I see it, it is precisely these regions that are suffering from natural or human handicaps or from a difficult process of economic regeneration and that are not really equipped to deal with international competition that we must continue to help through the structural funds.
This report is negative as regards future enlargement, and in particular Turkey's possible membership of the EU. I do not entirely agree, although I believe that any further enlargement will be unacceptable to the people of Europe for some significant time while we assimilate and integrate the twelve new Member States from 2004 and after. As for Turkey, there is still much work for it to do by itself, including on the treatment of trade unionists and human rights for the Kurdish and Assyrian minorities before it would be in a political position to join, even if it manages to achieve the economic criteria required of new members. On this basis, I will abstain on this report.
in writing. - (FR) Territorial cohesion in Europe aimed at reducing inter- and infra-regional disparities is a major objective of the European Union. I welcome the adoption of this report today. It raises the issue of the European Union's absorption capacity and specifies, in particular, that, given the current state of the Union's own resources system, any further enlargements could not be funded without the effectiveness of the current cohesion policies being harmed.
From this perspective, regional expenditure needs to be rationalised. An institutional, financial and political reform is desirable as part of a revision of the Community financial framework. Furthermore, it is impossible to have an honest and effective cohesion policy without the European Union's budget being increased.
We are delighted that some of the most damaging proposals have successfully been removed from this report following the adoption of our proposals and following the action we took. The proposals in question would have undermined cohesion policy and would have centred the debate around the interim review of the current financial framework and of cohesion policy. The rejected proposals were as follows:
the increase in national cofinancing of cohesion policy;
the establishment of a maximum period for receiving Structural Funds, regardless of eligibility criteria;
making the award of funds conditional on compliance with certain criteria of economic and/or budgetary policy, such as the Stability and Growth Pact.
Furthermore, and regardless of prevailing opinion on the EU's enlargement process, we welcome the removal from the report of proposals aimed at creating a different accession status for new countries whereby they would be completely integrated into the internal market but without any involvement in the institutions or in the decision-making process, thus creating a form of neo-colonialism in which the so-called aid would always be conditional on the countries concerned yielding to political pressure.
The report still contains some very worrying aspects, however, such as those relating to financial resources and the objectives of cohesion policy. We cannot possibly accept those points and accordingly are voting against the report.
I was concerned about the negative references to Turkey in this report and as they were supported by the plenary I had no alternative but to vote against this report.
Cohesion is one of the core principles and values of the EU, whether of 12 or 30 Member States.
This is based on the idea, firstly, that partners in the same project should all benefit equally, and, secondly, that the bigger and more widespread the economic development of the Community, the greater will be the success of the project as whole and of all the citizens. For this reason, I share many of the concerns raised by the rapporteur, even if I do not agree entirely with all of the proposed solutions.
There are other aspects to take into account, however. Given the type of economic challenge currently facing us, arising from the pressures of globalisation and from the accelerated modernisation of economic structures, we must seek the most appropriate instruments for changing the paradigms. Accordingly, I feel that, whilst we must stick firmly to the values and principles that guide us, we must also be creative and innovative in our responses to the fresh challenges that face us. Preparing the economically least privileged regions for the 21st century is no longer a visionary gesture, it is a current priority. Times have changed, and responses need to be innovative.
I voted in favour of the report because, first of all, it draws attention to the budgetary difficulties that the Member States are expected to experience, given the demographic changes predicted to take place in the EU. This point is of major importance because, with EU enlargement, expenditure on cohesion policy will, from a political perspective, reach unrealistic proportions.
Secondly, it would be unacceptable if some EU regions no longer benefited solely because of the statistical effect caused by a fresh round of enlargement. Globalisation, moreover, will have a detrimental impact on some European regions.
This is an issue that requires a great deal of prudence, and I therefore support the call to the Commission to calculate the expenditure on regional policy likely to occur in relation to the forthcoming rounds of enlargement if the current criteria were to be applied, together with the consequences that such likely expenditure would have on regions that have so far been considered eligible for funding.
Lastly, I agree that there is a need to develop graduated models that will permit further differentiation between pre-accession assistance and full membership of the cohesion policy.
The EPLP attempted to modify the Pieper report by removing the most contentious amendments. However, those amendments were carried and our efforts were unsuccessful. The EPLP voted against a very negative report in terms of its general view on future enlargement and its specific references to Turkey.
(DE) Mr President, I voted against the Virrankoski report, and my reason for doing so is that the control of the Budget should be organised more efficiently in view of the imminence of the revision of the EU Budget heralded for 2009, which is intended to create greater transparency by, among other things, clearing a path through the rebate jungle. What is needed above all else is something for once to be done about recovering sums of money paid out in error, since fraudsters will otherwise keep on getting away without penalty and Member States will have no incentive to tighten up their excessively casual and lax controls.
The presentation of the Commission's strategic policy for 2008 is the start of the process of negotiating the Community budget. Against a backdrop of attempts to revive the already rejected Constitutional Treaty and of the debate on the Community budget for 2008-2009, 2008 is intended to be viewed as the penultimate year of Parliament's sixth legislature and of the Barroso Commission.
Among the political priorities put forward by the Commission, I should like to highlight negative aspects such as the liberalisation of the labour market by means of so-called flexicurity, the financing of European infrastructure supporting the liberalisation of gas and electricity, the creation of the European patent and the strengthening of the EU's military element.
The Commission states that 'the 2008 budget will build upon the 2007 budget' - once again, it appears, falling short of the budgetary ceiling in the financial perspective for 2007-2013. This will clearly be insufficient to address the needs of economic and social cohesion in the enlarged EU.
We reject proposals of this nature and emphasise the need to adopt policies that promote sustainable economic development and employment, that combat unemployment, poverty, social exclusion and salary inequality and that reduce regional imbalances and promote genuine convergence.
in writing. - (EL) In the report on the annual strategic priorities of the Commission with regards to the 2008 Budget an effort is underway to make the EU capital budget more efficient in order to serve better its anti-grassroots policies.
Research studies are sought to confirm how efficiently resources were used with regards to the priorities of the regional imperialistic EU. Nobody tries to obtain data, however, on unemployment, the 'extinction' of medium-sized farming enterprises, other problems of the people with regards to health, education, social security, which have emerged due to the anti-grassroots EU policies.
They are pursuing more room for manoeuvre in the budget for 'emergency situations'. This is a step towards satisfying the emergency needs of capitalism.
All anti-grassroots EU policies are being promoted intensively, while at the same time funding for the promotion of the anti-labour Lisbon Strategy is being increased and research studies are expected for the review of the CAP, in order to speed up the extinction of the medium-sized farming enterprises. Measures to suppress the resistance of workers are taken on an intensive basis (with the increase of Eurojust expenses) as well as steps for their subordination through the strengthening of propaganda mechanisms.
The funding of imperialistic intervention by the EU is given priority openly. The peoples have experienced 'peace' efforts aimed at their subordination in the interest of capitalism.
To conclude, the 2008 budgetary plan fortifies the aggressiveness of capitalism against the peoples. We are voting against it and are calling on people to fight against it, because the allocation of resources shows the reactionary policy of the EU.
in writing. (PL) I am voting in favour of Mr Virrankoski's report on the annual strategic priorities of the Commission regarding the budget procedure for 2008.
This report is a first step in the annual budgeting procedure. It defines the strategic priorities of the European Parliament for 2008 and serves as a pointer for the Commission in preparing the draft budget for 2008.
The report covers most of the major issues. It raises the issue of increased integration between the legislative works programme and the budgetary procedure, and underlines the need to respect the basics of the financial perspective for 2007-2013.
In addition, the Members of this house have stated that during work on the budget for 2008, priority will again be given to the principle of a 'results-based budget', as was the case in the budget for 2007.
Mr President, obviously I voted against the discharge of the Commission's accounts, as I always do. It has been such a long time that I cannot even remember when the Court of Auditors last gave a positive statement of assurance on the Commission's accounts. I found it quite amusing that, on the day that this House's Committee on Budgetary Control was voting to wipe the slate clean and pass the accounts, the Belgian police were piling into Commission offices to arrest individuals. They obviously thought there were some problems.
I did a massive survey in the region I represent. In one particular part, in the wonderful constituency of Daventry, I sent 15 000 surveys out and asked people whether they thought that Britain should continue with its contribution whilst the accounts have not been signed off. Over 10% of people returned that survey and 95% of those that returned it said we should not be paying any money in whilst this problem still goes on.
In today's vote on the discharge to the Commission for the 2005 Budget, I voted against it being given discharge on the grounds that the Court of Auditors has issued no Statement of Assurance in respect of this year, any more than it did for the years before it. This amounts to a statement that prudent and efficient use of funds is no more guaranteed than it has been in previous years. As is well known, Mr Barroso, the President of the Commission, has stated his intention that an unconditional Statement of Assurance should be achieved by 2009, and it is clear to me from the discharge given today that no visible steps have been taken to that end.
(SV) Mr President, I should just like to take this opportunity to thank my fellow MEPs for supporting the two amendments I tabled. I have been trying for a long time to find out what the travelling circus to Strasbourg really costs, and what is embarrassing is that no one has been able to give me an answer. No one knows, then, what the travelling circus costs.
It is, in any case, not our own but taxpayers' money that we are spending. The least that we and the taxpayers are ultimately entitled to demand is that a serious investigation into the costs be carried out - a view I put forward in the two amendments I tabled today. According to the only information I have found, the travelling circus costs SEK 2 billion, but that is a figure from the year 2000 when we only had 15 EU Member States.
My hope is that we shall now obtain new figures and new fuel for this debate so that, following today's vote, we might hopefully be able to take the first step towards abolishing the whole travelling circus.
in writing. (SV) We Swedish Social Democrats have voted in favour of report on granting discharge to the European Parliament for 2005.
The vote must be seen in part as a success, in spite of the fact that a number of amendments concerning increased scrutiny of MEPs' pension conditions - amendments that we supported in the vote - were rejected.
We Swedish Social Democrats have chosen not to become members of the European Parliament's pension system. We believe that the system is unethical in the way that it is designed and we have therefore chosen to remain outside it.
Because only a very small part of Parliament's activity relates to pensions, we think it unnecessary, however, to vote against the whole report on the grounds that precisely these amendments were rejected.
in writing. - (FR) Our Committee on Budgetary Control has once again been over-zealous.
If we implemented some of its proposals, we would need to employ a small army of officials to carry out unnecessary tasks and controls, which do nothing to increase transparency or combat abuse, but merely result in pointless costs and squabbles.
I regret that neither the rapporteur nor the majority of the committee members were inclined to take into consideration the comments of the chairman of the Members' voluntary pension fund in order to eliminate obvious falsehoods relating, among other things, to the statute due to enter into force in 2009.
Instead of behaving like irresponsible populists, certain members of the Committee on Budgetary Control would be better off dealing with real problems, such as the potentially exorbitant costs of the pension system for the French and Italian MEPs, costs that will be in the region of EUR 150 million.
I am in favour of the discharge, but I voted against a whole host of proposals that are as hare-brained as they are costly and perfectly unnecessary, and that have nothing to do with the 2005 discharge.
in writing. (SV) We Swedish Social Democrats chose to support Amendment 1 about the need to debit the Council for the costs of the European Parliament's activity in Strasbourg, because the Council denies Parliament the right to decide for itself about the location of its seat. The best solution, however, would be for Parliament itself to be allowed to decide and for Parliament to choose to carry on its activities only in Brussels.
Mr President, ordinarily, I would just give one speech or explanation of vote on the discharges, saying why I voted against them. But in this particular case, I can imagine the champagne corks are already being popped in the Committee of the Regions because this House has quite happily swept under the carpet all sorts of problems that have been ongoing there for a number of years.
In this House, two or three years ago, we asked for an apology to be made to the Committee of the Regions' then internal auditor, Mr Robert McCoy, who had made a plea to us for help in asking Parliament and the Committee on Budgetary Control to force the Committee of the Regions to change and to look after public money properly. We ignored that. We passed a resolution saying he should get an apology but the Committee of the Regions ignored that and, to this day, Mr McCoy has no apology and the Committee of the Regions knows it can flout whatever the Parliament decides because no one cares. It is a great shame.
Conservatives will be voting against Parliament's main reports on the budgetary discharge of the European Parliament, the Commission, the Council, the Economic and Social Committee and the Committee of the Regions on the grounds that for the 12th year running, the Court of Auditors has been unable to give a positive statement of assurance of the overall EU accounts. Conservatives believe that this situation must be resolved as a matter of urgency by the Commission and that there must be zero tolerance in all cases of mismanagement and fraud.
Apart from the implementation of the new accountancy systems and encouraging whistleblowers to come forward, Conservatives are focused on the key priority area of the 80% of the budget that is spent in Member States which concerned the Auditors. Through the concept of 'shared management', the Union system splits power from responsibility: the Commission is responsible for the expenditure of all EU funds but, in reality, the power is delegated to paying agencies in the Member States. Some progress has been made by including in the agreement on the 2007-2013 financial perspectives a commitment that a certification of expenditure by Member States will be required in future. It is essential that this is implemented in full. There must be greater transparency of the use of EU funds by Member States ...
(Explanation of vote abbreviated in accordance with Rule 163)
I supported the Court of Auditors' view that discharge can be given to all seven institutions.
(PL) Mr President, I would like it to be noted that in the Andrejevs report, when voting for point L of the preamble (it was a roll-call vote) I accidentally voted in favour when I meant to vote against.
(LT) The first occurrences of HIV infection were identified 25 years ago. The disease has spread all over the world. The exact number of people suffering from the disease is not known. Treatment is expensive and it is not accessible to all, especially in the new EU Member Countries. A very important observation was made in the report concerning the complex relationship of the HIV/AIDS issue to migration processes.
Streams of migrants, especially from countries where HIV/AIDS is widespread, and from Eastern countries, about which we have very little information, constitute a threat of the further spread of HIV/AIDS.
Research shows that migrants are becoming the largest HIV/AIDS risk group in the European Union and its vicinity. Health testing of twelve thousand migrants in Moscow revealed that 10% are suffering from HIV/AIDS and other infectious diseases.
I support the proposal to use the framework of neighbourhood policy to provide aid for HIV/AIDS prevention and treatment in vulnerable groups, especially migrants. It is essential to give more attention to this problem.
My vote on the Andrejevs report on combating HIV/AIDS within the European Union and in the neighbouring countries, 2006-2009 is a vote in favour of a coherent strategy aimed at tackling such a large and tragic problem.
I would like to make it clear that my vote should not be interpreted as approving abortion practices.
in writing. It goes without saying that I and my colleagues from the Fianna Fáil delegation are very much in favour of the eradication and combating of HIV/AIDS within the EU and the neighbouring countries.
We and the Irish Government have concerns regarding references to a strong linking of HIV/AIDS prevention and sexual and reproductive rights in policies, programmes, strategies and public education. It is the Irish Government's position that such references should be contextualised by linking such rights to the Programme of Action of the International Conference on Population and Development (ICPD), held in Cairo in 1994, and the Beijing Platform for Action (1995) and the UNGA reviews of these in 1999 and 2000, so as to ensure that Irish national legislative/regulatory regimes are respected.
Both the ICPD in Cairo and the Beijing Declaration refer to the need to grant sexual and reproductive rights to women but these rights are qualified by the need to respect national legislative processes when considering the issue of abortion. 'Any measures or changes related to abortion within the health system can only be determined at the national or local level according to the national legislative process.' ...
(Explanation of vote abbreviated in accordance with Rule 163)
We voted in favour of this report, as it contains many positive aspects, of which I wish to highlight the following:
urges the Commission to allocate resources to prevention measures within the framework of the Public Health Action Programme to combat HIV/AIDS and to require that the beneficiaries of public funds devote a certain amount of their research to such diseases;
highlights the fact that palliative care has an important part to play in the care of people with HIV/AIDS and urges its development and expansion throughout the European Union;
asks the Commission to pay particular attention to the promotion of sexual and reproductive health programmes for women, in order to counter the increasing spread of the epidemic among the female population;
encourages the Commission and the Member States to subsidise and provide money for research and development of microbicides and female condoms which give women the power to protect themselves and a male partner from HIV/AIDS with or without the partner's agreement, since condoms continue to be the most well known and widely available protection against HIV/AIDS and sexually transmitted diseases (STDs), but require a male partner's agreement.
in writing. (PL) I am voting in favour of the report on combating HIV/AIDS in the European Union and neighbouring countries in the years 2006-2009.
Mr Georgs Andrejevs' report is an excellent response to the European Commission's Programme for 2006-2009 to combat HIV/AIDS in the European Union and neighbouring countries.
The rapporteur rightly sets out the need for a comprehensive public information campaign which will help both to increase awareness of how to avoid AIDS, and to start fighting the stigma and discrimination suffered by people suffering from the disease. The latest trends show an increasing numbers of people infected with the virus.
Georgs Andrejevs has underlined the role played by international organisations in combating AIDS, noting at the same time that they do not have sufficient funding to play that role properly.
The rapporteur's initiative encouraging the Commission and the Member States to assess their methods of supporting their health services, which are at the forefront of the difficult situation of ensuring general accessibility to costly anti-retroviral treatment, deserves our support.
in writing. - (EL) The 2006-2009 report on treating HIV/AIDS in EU and neighbouring countries highlights some correct aspects of the issue. It omits, however, to refer to the need of the people for prevention, treatment of HIV/AIDS through common, public and free of charge modern health systems of the Member States. It does not provide any answers to the demand of the people for the free provision of all necessary medications to patients. The research on HIV/AIDS treatment is part of the anti-grassroots 7th framework programme on research, tailored to the needs of multinational corporations.
The treatment of HIV/AIDS requires a comprehensive plan by Member States. NGOs cannot play such a role. The request to reinforce NGOs aims to disorientate the work force away from the responsibilities of Member State governments, away from the current needs of people in the health sector. Workers are once again being forced to carry the burden through volunteer work. The responsibility for the treatment of HIV/AIDS does not lie in the hands of one and joining forces with corporations will not prove effective, because they are only interested in making profit. It is an issue concerning all workers, for they have to fight and force governments to take comprehensive measures regarding prevention and research as well as access to medications and treatments which are currently overpriced..
in writing. I voted for this report, which seeks to strengthen the fight against HIV/AIDS by promoting prevention through education and information and by combating discrimination and inequalities with regard to access to treatment and drugs.
I have abstained because I do not feel this is an initiative that has any hope of reversing the upward trend in HIV/AIDS infection in the EU.
HIV/AIDS causes great suffering and yet Parliament at committee stage refused to include all approaches known to be effective.
I want to save lives and I will wait and give a positive vote to any truly positive initiative.